In an action to recover damages for personal injuries, the appeal is from an order entered December 29, 1958 denying appellant’s motion for leave to serve an amended answer. The complaint alleges that the respondent was injured while playing on appellant’s baseball field which was maintained in a dangerous condition. Issue was joined on or about March 7,1955 by the service of appellant’s *946answer. Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.